STATE OF MICHIGAN

                             COURT OF APPEALS



In re CONSERVATORSHIP               OF    PHILLIP
FOTINEAS.


CHRISTINA FOTINEAS, Guardian and                                   UNPUBLISHED
Conservator for PHILLIP FOTINEAS,                                  November 9, 2017

              Appellee,

v                                                                  Nos. 331380; 336832
                                                                   Oakland Probate Court
GEORGE C. FOTINEAS,                                                LC Nos. 1984-161334-CA
                                                                           1984-161383-GA
              Appellant,

and

BESSIE FOTINEAS,

              Other Party.


Before: BECKERING, P.J., and O’BRIEN and CAMERON, JJ.

PER CURIAM.

       Appellant, proceeding in propria persona, appeals as of right two orders entered by the
probate court. In Docket No. 331380, appellant appeals the probate court’s order authorizing
appellee, the legally appointed guardian and conservator of the disabled ward, to use $245,000 of
the ward’s estate to build a handicap accessible home for the ward’s benefit.1 In Docket No.
336832, appellant appeals the probate court’s order granting appellee permission to change the




1
 In the 1980s, the ward was involved in a car accident that left him disabled and wheelchair-
bound. Appellee is the ward’s sister, and appellant is the ward’s brother.


                                               -1-
ward’s residence without appellant’s interference, and denying appellant’s petition to be
appointed as the ward’s co-guardian. We affirm in both appeals.2

        There are several reasons appellant’s pro se briefs are fatally deficient. Although his
statements of questions presented recite a combined total of 124 questions, they do not present
any cognizable legal questions. Rather, the questions are structured like interrogatories, posing
factual questions to various attorneys who appeared below. Moreover, aside from citing MCR
7.203 in his statement of appellate jurisdiction, appellant has failed to provide any meaningful
argument or cite any legal authority in either of his briefs on appeal.

        These facial briefing deficiencies are, standing alone, legally dispositive of the instant
appeals. “[A] person acting in propria persona should be held to the same standards as members
of the bar.” Totman v Sch Dist of Royal Oak, 135 Mich. App. 121, 126; 352 NW2d 364 (1984).
By failing to duly state any legal questions for our review, appellant has waived any discernible
claims of error that may appear in the argument sections of his briefs. See River Investment
Group, LLC v Casab, 289 Mich. App. 353, 360; 797 NW2d 1 (2010) (“This issue is waived
because plaintiff failed to state it in the statement of questions presented in its brief on appeal.”).
Waiver extinguishes any error and precludes appellate review. The Cadle Co v City of
Kentwood, 285 Mich. App. 240, 255; 776 NW2d 145 (2009). Moreover, because appellant fails
to present any meaningful argument or cite any legal authority in support of his position, he has
abandoned the issues on appeal. See Prince v MacDonald, 237 Mich. App. 186, 197; 602 NW2d
834 (1999); see also Cheesman v Williams, 311 Mich. App. 147, 161; 874 NW2d 385 (2015)
(concluding that “[a]n appellant may not merely announce a position then leave it to this Court to
discover and rationalize the basis for the appellant’s claims; nor may an appellant give an issue
only cursory treatment with little or no citation of authority. Further, this Court will not search
for authority to sustain or reject a party’s position”) (quotation marks, citations, and brackets
omitted). As a consequence, there are no claims of error to review.

       Affirmed. As the prevailing party, appellee may tax costs pursuant to MCR 7.219.



                                                               /s/ Jane M. Beckering
                                                               /s/ Colleen A. O'Brien
                                                               /s/ Thomas C. Cameron


2
  Appellee argues that this Court lacks jurisdiction over appellant’s claim of appeal in Docket
No. 331380. We disagree. The probate court’s order granting leave to use funds from the
ward’s estate to construct a handicap-accessible home is appealable as of right pursuant to both
MCR 5.801(A)(2)(o) and (A)(5). We agree, however, that appellant’s claim of appeal in Docket
No. 331380 is ineffective to secure an appeal on behalf of appellant’s mother, as appellant tacitly
suggests. The claim of appeal in Docket No. 331380 lists appellant as the sole party appealing,
and appellant is the only person who signed that claim of appeal. Because appellant’s mother
has not filed her own claim of appeal, she is not an appellant and this Court lacks jurisdiction
over her as an appellant. See MCR 7.204(B).


                                                 -2-